NUMBER 13-20-00350-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


     IN THE MATTER OF BUMSTEAD FAMILY IRREVOCABLE TRUST


                       On appeal from the Probate Court No. 1
                             of Harris County, Texas.


                                              ORDER
  Before Chief Justice Contreras and Justices Benavides and Longoria
                           Order Per Curiam

        On August 10, 2020, this Court issued an order granting in part and denying in part

“Appellants’ Motion for Emergency Stay and To Remand the Trial Court’s Order for Further

Proceedings.”1 This Court subsequently affirmed that order on August 20, 2020. Currently



        1 Appellants include Taylor C. Moss, individually, as trustee of the TCM Trust; the Bumstead Living
Trust; the Bumstead Family Trust; the Bumstead Survivor’s Trust; and the Sylvia M. Bumstead Revocable
Trust, and as Manager of Wolf Trot Properties, LLC and Wolf Trot Properties d/b/a Melia Investments, LLC,
DeisoMoss, LLC and DeisoMoss Property Management, LLC.
before the Court are numerous motions filed by the parties to this appeal which pertain to

this Court’s order and which also address other matters. We address these motions

seriatim.

                                                    I.

                           APPELLEES’ MOTION TO DISMISS THE APPEAL
                          AS TO SUSPENSION AND ACCOUNTING DECREES

        On August 24, 2020, Appellees2 filed “Appellees’ Motion to Dismiss the Appeal as

to Suspension and Accounting Decrees.” Appellees assert that this Court should dismiss

the appeal “with respect to two of the categories of relief ordered below: (1) the decree

suspending trustee powers, and (2) the accounting decree.” On September 3, 2020,

appellants filed a “Response to Appellees’ Motion to Dismiss the Appeal as to Suspension

and Accounting.” On September 8, 2020, Appellees filed a “Reply in Support of Appellees’

Motion to Dismiss.”

        After examining and fully considering the motion, the response, and the reply, we

CARRY WITH THE CASE “Appellees’ Motion to Dismiss the Appeal as to Suspension and

Accounting Decrees.”

                                                    II.

                            EMERGENCY MOTION TO REQUIRE BOND AND
                                EMERGENCY MOTION TO ADVANCE

        On August 24, 2020, Appellees filed an “Emergency Motion to Require Bond and

Emergency Motion to Advance.” Appellees assert that (1) “speeding” the appeal is



        2 Appellees include Debra M. Holzworth, Kathryn S. Marcotte, and Carol Bumstead Moss, Individually,

as Trustees of their respective Exempt Trusts, as Trustees of their respective Descendant’s Trusts, as Co-
Trustees of the Bumstead Family Irrevocable Trust, and as Named Co-Trustees of the Bumstead Family Trust.

                                                    2
appropriate because the trustee has “admittedly” breached various fiduciary duties and

should be required to post a bond or other security adequate to protect the assets of the

terminated trusts; (2) there is a risk of “continued dissipation and damage” to the trust

assets at the hands of appellants; and (3) this Court should advance the briefing schedule

and set this matter for submission or oral argument as soon as possible to prevent further

damage and dissipation of the trusts’ assets. On September 3, 2020, Appellants filed a

“Response to Emergency Motion to Require Bond and Emergency Motion to Advance.” On

September 4, 2020, Appellees filed a “Reply in Support of Appellees’ Emergency Motion to

Require Bond and Emergency Motion to Advance.” On September 4, 2020, Appellants filed

a “Sur-Reply in Opposition to Emergency Motions to Require Bond and to Advance and

Motion to Strike.”

       After examining and fully considering the motion, the response, the reply, and the

sur-reply, we GRANT in part and DENY in part Appellees’ “Emergency Motion to Require

Bond and Emergency Motion to Advance.”

       We GRANT this motion insofar as we ABATE and REMAND this appeal to the trial

court for a full consideration of appellees’ request for the appellants to provide security

during the pendency of this appeal and to determine the appropriate amount of a bond.

Upon remand, the trial court shall utilize whatever means necessary to make appropriate

findings and recommendations concerning this matter. See generally TEX. R. APP. P. 24.

The trial court shall cause its findings and recommendations together with any orders it

may enter regarding these issues to be included in a supplemental clerk's record. Further,

the trial court shall cause a supplemental reporter's record of any proceedings to be

prepared. The supplemental clerk's record and supplemental reporter's record, if any, shall
                                            3
be filed with the Clerk of this Court on or before the expiration of thirty days from the date

of this order.

       We DENY this motion insofar as it seeks advancement of the appeal. This appeal is

accelerated, and the Court will handle it as expeditiously as possible.

       In their “Sur-Reply in Opposition to Emergency Motions to Require Bond and to

Advance and Motion to Strike,” appellants included a motion to strike portions of appellees’

reply. We DENY Appellants’ Motion to Strike.

                                             III.

           APPELLANTS’ EMERGENCY MOTION TO CLARIFY OR AMEND STAY ORDER

       On September 4, 2020, Appellants filed “Appellants’ Emergency Motion to Clarify or

Amend Stay Order.” After examining and fully considering this motion, and without waiting

for further briefing on this issue, see TEX. R. APP. P. 10.3(a)(3), we DENY this motion.

Although our stay order remains in effect, we encourage the trial court and parties to

attempt to resolve matters pertaining to the preservation and management of the assets

that are the subject of this appeal. We are cognizant of the delicate balance between

maintenance of the status quo pending appeal, the necessity to preserve the assets at

issue, and the need to protect the rights of all the parties to this appeal. Any proposed

findings and conclusions or stipulations entered by the parties regarding these issues

should be included in the supplemental clerk’s record to be filed following remand.

       IT IS SO ORDERED.
                                                                           PER CURIAM


Delivered and filed the
10th day of September, 2020.

                                              4